DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 4/19/2018.  Claims 1, 3-6, 8-10 and 12-17 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 4/4/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 22-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...a processor that, in the case where the main power for the at least one indoor unit of the plurality of indoor units is interrupted, makes a determination of stopping the compressor, or causing the compressor to continue operating, and 
transmits to the controller an instruction corresponding to the determination that has been made, wherein 
the controller causes at least the compressor to perform an oil return operation or a defrosting operation in the refrigerant cycle, and 
the processor determines, in a case where the power feed unit feeds the auxiliary power to the at least one indoor unit, whether to continue the oil return operation or the defrosting operation,” renders the claim unclear because the contingent limitations in the claim makes it unclear if ‘when the compressor is stopped’ will additional limitations need be performed.
Additionally, the claim is ambiguous and/or unclear because there is not a clear correlation between the disclosure and the claims.  For example, the disclosure suggests that in a power interrupted state...an indoor unit is operated using auxiliary power...however, the claim recites that in a power interrupted state.... a determination is made whether to stop or continue operating a compressor.
Additional confusion occurs when...if it is determined to stop the compressor.... then further operation of the compressor would be moot...but the claim proceeds to outline further operation of the compressor.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR101028094B1) in view of Caddick et al. (US2012/0101673).

Regarding Claim 1, as best understood, Park teaches an air conditioning system [0001] comprising: a refrigerant cycle including an outdoor unit [20] and a plurality of indoor units [30], the outdoor unit including a compressor [0011; fig 1B]; 
a power feed unit [40; 0028] that, in a case where a main power for at least one indoor unit of the plurality of indoor units is interrupted, feeds power from the auxiliary power source to the at least one indoor unit [0017]; 
a controller [local controller] that controls at least the compressor [0010]; and 
a processor [110] that, in the case where the main power for the at least one indoor unit of the plurality of indoor units is interrupted, makes a determination of stopping the compressor, or causing the compressor to continue operating [0024; 0025; where the limitation is claimed in the alternative and where after a power interruption the system is run by auxiliary power and implicitly the compressor is in operating mode]; and 
transmits to the controller an instruction corresponding to the determination that has been made [0024; 0024; where a determination is made to keep compressor running].  
Park does not teach wherein the controller causes at least the compressor to perform an oil return operation or a defrosting operation in the refrigerant cycle, and 
the processor determines, in a case where the power feed unit feeds the auxiliary power to the at least one indoor unit, whether to continue the oil return operation or the defrosting operation.
However, Caddick teaches an air conditioning apparatus [0005] having where a controller [101] causes at least the compressor to perform a defrosting operation in the refrigerant cycle [0035], and the controller determines, in a case a  where a power feed unit [hybrid power at 205] feeds auxiliary power to at least one heat exchanger [106 in at least circuit 116], whether to continue the defrosting operation [0035 at steps 302; 305; where a determination to end defrosting is made and where the compressor is stopped; also the limitations appear to be claimed in the alternative] for obvious advantage of efficiently performing the defrosting operation.  
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Park to  have wherein the controller causes at least the compressor to perform an oil return operation or a defrosting operation in the refrigerant cycle, and 
the processor determines, in a case where the power feed unit feeds the auxiliary power to the at least one indoor unit, whether to continue the oil return operation or the defrosting operation in view of the teachings of Caddick in order to efficiently perform the defrosting operation.

Regarding Claim 7, Park, as modified, teaches the invention of Claim 1 above and Park teaches the outdoor unit further includes a four-way switching valve [0012], and in a case where the processor determines not to continue the defrosting operation when the controller is causing the refrigerant cycle to perform the defrosting operation, the controller stops the compressor [As modified above, see the rejection of Claim 1 above for detailed discussion].

Claims 2, 3,11-14, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR101028094B1) and Caddick et al. (US2012/0101673) as applied to claim 1 above, and further in view of Oshima et al. (JPS62238947A) and Zheng (CN203478560U).

Regarding Claim 2, as best understood, Park, as modified, teaches the invention of Claim 1 but does not teach wherein the processor makes the determination on the basis of at least one of a degree of wetness of refrigerant sucked by the compressor or a prediction of the degree of wetness, and an amount of drain water in the at least one indoor unit of the plurality of indoor units or a prediction of the amount of drain water.
However, Oshima teaches an air conditioner [0002] where a controller [5] makes a determination on the basis of at least one of a degree of wetness of refrigerant sucked by the compressor [8] or a prediction of the degree of wetness [0011]. Oshima teaches that it is known in the field of endeavor of refrigeration that this arrangement prevents refrigerant shortage and consequently compressor damage [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Park to have the processor make the determination on the basis of at least one of a degree of wetness of refrigerant sucked by the compressor or a prediction of the degree of wetness in view of the teachings of Oshima in order to prevent refrigerant shortage and consequently compressor damage.
Lastly, Zheng teaches an air conditioner [0001] having where a controller [6] makes a determination on the basis of an amount of drain water in an indoor unit or a prediction of the amount of drain water [0010]. Zheng teaches that it is known in the field of endeavor of refrigeration that this arrangement prevents the air conditioner from overflowing and/or dripping [0006]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Park to  have the processor makes the determination on the basis of an amount of drain water in the at least one indoor unit of the plurality of indoor units or a prediction of the amount of drain water in view of the teachings of Zheng in order to prevent the air conditioner from overflowing and/or dripping.






Regarding Claim 3, as best understood, Park, as modified, teaches the invention of Claim 2 above and teaches wherein the processor makes the determination on the basis of the amount of drain water in the at least one indoor unit of the plurality of indoor units or the prediction of the amount of drain water [As modified above, see the rejection of claim 2 above for detailed discussion].
and Caddick teaches the determination is made on the basis of a power feed capacity of the auxiliary power source [0035].

Regarding Claim 11, Park, as modified, teaches the invention of Claim 2 above and teaches wherein in a case where the processor determines not to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller stops the compressor [As modified above, see the rejection of claim 4 above for detailed discussion].

Regarding Claim 12, Park, as modified, teaches the invention of Claim 3 above and teaches wherein in a case where the processor determines not to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller stops the compressor [As modified above, see the rejection of claim 4 above for detailed discussion].

Regarding Claim 13, Park, as modified, teaches the invention of Claim 2 above and teaches wherein the plurality of indoor units each include an expansion valve, the controller groups the plurality of indoor units into at least two groups, in a case where the processor determines to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller sequentially performs first group closing control of closing the expansion valve of an indoor unit belonging to a first group and opening the expansion valve of an indoor unit belonging to a second group, and second group closing control of opening the expansion valve of the indoor unit belonging to the first group and closing the expansion valve of the indoor unit belonging to the second group [As modified above, see the rejection of claim 6 above for detailed discussion].

Regarding Claim 14, Park, as modified, teaches the invention of Claim 3 above and teaches wherein the plurality of indoor units each include an expansion valve, the controller groups the plurality of indoor units into at least two groups, in a case where the processor determines to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller sequentially performs first group closing control of closing the expansion valve of an indoor unit belonging to a first group and opening the expansion valve of an indoor unit belonging to a second group, and second group closing control of opening the expansion valve of the indoor unit belonging to the first group and closing the expansion valve of the indoor unit belonging to the second group [As modified above, see the rejection of claim 6 above for detailed discussion].

Regarding Claim 17, Park, as modified, teaches the invention of Claim 2 above and teaches wherein the outdoor unit further includes a four-way switching valve, and in a case where the processor determines not to continue the defrosting operation when the controller is causing the refrigerant cycle to perform the defrosting operation, the controller stops the compressor [As modified above, see the rejection of Claim 7 above for detailed discussion].

Regarding Claim 18, Park, as modified, teaches the invention of Claim 3 above and teaches wherein the outdoor unit further includes a four-way switching valve, and in a case where the processor determines not to continue the defrosting operation when the controller is causing the refrigerant cycle to perform the defrosting operation, the controller stops the compressor [As modified above, see the rejection of Claim 7 above for detailed discussion].

Claims 4, 5, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR101028094B1) and Caddick et al. (US2012/0101673) as applied to claim 1 above, and further in view of Nishimura et al. (US2009/0314017).

Regarding Claim 4, Park, as modified, teaches the invention of Claim 1 above and teaches in a case where the processor determines not to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller stops the compressor [As modified above, see the rejection of claim 1 for detailed discussion and where the claim being in the alternative is necessarily rejected in toto when one of the recited alternatives is individually rejected].

Alternatively:

Nishimura teaches an air conditioner [0001] having wherein in a case where a controller [6a] determines not to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller stops a compressor [22; 0096; 0097; fig 6]. Nishimura teaches that it is known in the field of endeavor of refrigeration that this arrangement allows a refrigerant quantity judgement operation to be carried out with greater precision [0105]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Park to  have wherein in a case where the processor determines not to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller stops the compressor in view of the teachings of Nishimura in order to allow a refrigerant quantity judgement operation to be carried out with greater precision.

Regarding Claim 5, Park, as modified, teaches the invention of Claim 4 above and teaches wherein the controller stops the compressor on the basis of a degree of wetness of refrigerant sucked by the compressor [As modified above, see the rejection of Claim 2 for detailed discussion].

Regarding Claim 15, Park, as modified, teaches the invention of Claim 4 above and teaches wherein the plurality of indoor units each include an expansion valve, the controller groups the plurality of indoor units into at least two groups, in a case where the processor determines to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller sequentially performs first group closing control of closing the expansion valve of an indoor unit belonging to a first group and opening the expansion valve of an indoor unit belonging to a second group, and second group closing control of opening the expansion valve of the indoor unit belonging to the first group and closing the expansion valve of the indoor unit belonging to the second group [As modified above, see the rejection of claim 6 above for detailed discussion].

Regarding Claim 16, Park, as modified, teaches the invention of Claim 5 above and teaches wherein the plurality of indoor units each include an expansion valve, the controller groups the plurality of indoor units into at least two groups, in a case where the processor determines to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller sequentially performs first group closing control of closing the expansion valve of an indoor unit belonging to a first group and opening the expansion valve of an indoor unit belonging to a second group, and second group closing control of opening the expansion valve of the indoor unit belonging to the first group and closing the expansion valve of the indoor unit belonging to the second group [As modified above, see the rejection of claim 6 above for detailed discussion].

Regarding Claim 19, Park, as modified, teaches the invention of Claim 4 above and teaches wherein the outdoor unit further includes a four-way switching valve, and in a case where the processor determines not to continue the defrosting operation when the controller is causing the refrigerant cycle to perform the defrosting operation, the controller stops the compressor [As modified above, see the rejection of Claim 7 above for detailed discussion].

Regarding Claim 20, Park, as modified, teaches the invention of Claim 5 above and teaches wherein the outdoor unit further includes a four-way switching valve, and in a case where the processor determines not to continue the defrosting operation when the controller is causing the refrigerant cycle to perform the defrosting operation, the controller stops the compressor [As modified above, see the rejection of Claim 7 above for detailed discussion].

Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR101028094B1) and Caddick et al. (US2012/0101673) as applied to claim 1 above, and further in view of Hiramatsu (JP2002349938A).

Regarding Claim 6, Park, as modified, teaches the invention of Claim 1 above and Park teaches where the plurality of indoor units each include an expansion valve [0011].  Park does not explicitly teach where the controller groups the plurality of indoor units into at least two groups, in a case where the processor determines to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller sequentially performs first group closing control of closing the expansion valve of an indoor unit belonging to a first group and opening the expansion valve of an indoor unit belonging to a second group, and second group closing control of opening the expansion valve of the indoor unit belonging to the first group and closing the expansion valve of the indoor unit belonging to the second group.
However, Hiramatsu teaches a refrigeration system and an oil return method [0001] having where a plurality of indoor units [1A, 1B, 1C] each include an expansion valve [V1A, V1B, V1C; 0018]; and 
where a controller [17] groups the plurality of indoor units into at least two groups [0034; where the group of stopped indoor units represents one group and the operating indoor unit represents another group], in a case where the controller determines to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller sequentially performs first group closing control of closing the expansion valve of an indoor unit belonging to a first group [0035] and opening the expansion valve of an indoor unit belonging to a second group [0034-0036; where indoor units 1B, 1C are stopped and valves V1B, V1C are closed; while indoor unit 1A is operational and valve V1A is opened], 
and second group closing control of opening the expansion valve of the indoor unit belonging to the first group and closing the expansion valve of the indoor unit belonging to the second group [0034-0036; where it is axiomatic that in an operation where indoor unit 1A is stopped valve V1A will be closed and where indoor units 1B, 1C are operational valves V1B, V1C will be opened].  Hiramatsu teaches that it is known in the field of endeavor of refrigeration that this arrangement prevents the compressor oil from running short and thereby improve reliability [0008].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the assembly of Park to  have where the controller groups the plurality of indoor units into at least two groups, in a case where the processor determines to continue the oil return operation when the controller is causing the refrigerant cycle to perform the oil return operation, the controller sequentially performs first group closing control of closing the expansion valve of an indoor unit belonging to a first group and opening the expansion valve of an indoor unit belonging to a second group, and second group closing control of opening the expansion valve of the indoor unit belonging to the first group and closing the expansion valve of the indoor unit belonging to the second group in view of the teachings of Hiramatsu in order to prevent the compressor oil from running short and thereby improve reliability.

Regarding Claim 21, Park, as modified, teaches the invention of Claim 6 above and teaches wherein the outdoor unit further includes a four-way switching valve, and in a case where the processor determines not to continue the defrosting operation when the controller is causing the refrigerant cycle to perform the defrosting operation, the controller stops the compressor [As modified above, see the rejection of Claim 7 above for detailed discussion].
Response to Arguments

Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/          Primary Examiner, Art Unit 3763